Exhibit 10.1

EXECUTION VERSION

JOINDER AGREEMENT

This Joinder Agreement is dated as of June 14, 2012 (this “Agreement”), by and
among each of the financial institutions set forth on Schedule A annexed hereto
(each a “New Term Loan Lender” and collectively the “New Term Loan Lenders”),
Valeant Pharmaceuticals International, Inc., a corporation continued under the
federal laws of Canada (“Borrower”), the undersigned subsidiaries of Borrower
and Goldman Sachs Lending Partners LLC (“GSLP”), as Administrative Agent and
Collateral Agent.

RECITALS:

WHEREAS, reference is hereby made to the Third Amended and Restated Credit and
Guaranty Agreement, dated as of February 13, 2012, as amended by Amendment
No. 1, dated as of March 6, 2012 (as it may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), among Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GSLP, J.P. Morgan
Securities LLC and Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), as
Joint Lead Arrangers and Joint Bookrunners, JPMorgan Chase Bank, N.A.
(“JPMorgan”) and Morgan Stanley, as Co-Syndication Agents, JPMorgan, as Issuing
Bank, GSLP, as Administrative Agent and Collateral Agent, and the other Agents
party thereto;

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may obtain New Revolving Loan Commitments and/or New Term Loan Commitments by
entering into one or more Joinder Agreements with the New Term Loan Lenders; and

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Lenders, be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of Section 2.25 of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each New Term Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent and
each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent or such other Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Each New Term Loan Lender hereby commits to provide its respective New Term Loan
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:



--------------------------------------------------------------------------------

1. Applicable Margin. The Applicable Margin for each New Term Loan made pursuant
to this Agreement (each a “Series A Tranche B Term Loan”) shall mean, as of any
date of determination, (A) with respect to Series A Tranche B Term Loans that
are Eurodollar Loans, 3.75% per annum, and (B) with respect to Series A Tranche
B Term Loans that are Base Rate Loans, 2.75% per annum.

 

2. Principal Payments. Borrower shall make principal payments on the Series A
Tranche B Term Loans in installments on the dates and in the amounts equal to
the percentage set forth below of an amount equal to the aggregate principal
amount of the Series A Tranche B Term Loans outstanding as of the date hereof:

 

Amortization Date

   Series A Tranche B Term
Loan Installments

September 30, 2012

   0.25%

December 31, 2012

   0.25%

March 31, 2013

   0.25%

June 30, 2013

   0.25%

September 30, 2013

   0.25%

December 31, 2013

   0.25%

March 31, 2014

   0.25%

June 30, 2014

   0.25%

September 30, 2014

   0.25%

December 31, 2014

   0.25%

March 31, 2015

   0.25%

June 30, 2015

   0.25%

September 30, 2015

   0.25%

December 31, 2015

   0.25%

March 31, 2016

   0.25%

June 30, 2016

   0.25%

September 30, 2016

   0.25%

December 31, 2016

   0.25%

March 31, 2017

   0.25%

June 30, 2017

   0.25%

September 30, 2017

   0.25%

December 31, 2017

   0.25%

March 31, 2018

   0.25%

June 30, 2018

   0.25%

September 30, 2018

   0.25%

December 31, 2018

   0.25%

Tranche B Term Loan Maturity Date

   Remaining Balance

 

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Series A Tranche B Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the Series A Tranche B Term Loans
in accordance with Sections 2.12, 2.13 and 2.14 of the Credit Agreement
respectively.

 

4. Closing Fee. Borrower agrees to pay on the date hereof to Administrative
Agent, for the account of each New Term Loan Lender party to this Agreement, as
fee compensation for the funding of such New Term Loan Lender’s Series A Tranche
B Term Loans, a closing fee in an amount equal to 2.50% of the aggregate
principal amount of such New Term Loan Lender’s Series A Tranche B Term Loans
funded as of the date hereof.

 

-2-



--------------------------------------------------------------------------------

5. Prepayment Premium. In the event that on or prior to the first anniversary of
the Series A Tranche B Term Loan Funding Date (as defined below), the Borrower
(x) makes any prepayment of the Series A Tranche B Term Loans in connection with
any Repricing Transaction or (y) effects any amendment of the Credit Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x) above, a prepayment premium of 1% of the amount of
the Series A Tranche B Term Loans being prepaid and (II) in the case of clause
(y) above, a payment equal to 1% of the aggregate amount of the applicable
Series A Tranche B Term Loans outstanding immediately prior to such amendment.

 

     For purposes of this Agreement, a “Repricing Transaction” means the
prepayment or refinancing of all or a portion of the Series A Tranche B Term
Loans with the incurrence by any Credit Party of any long-term bank debt
financing having an effective interest cost or weighted average yield (excluding
any arrangement or commitment fees in connection therewith) that is less than
the effective interest cost for or weighted average yield of the Series A
Tranche B Term Loans, including without limitation, as may be effected through
any amendment to this Agreement relating to the effective interest cost for, or
weighted average yield of, the Series A Tranche B Term Loans.

 

6. Proposed Borrowing. In accordance with Section 2.25 of the Credit Agreement,
Borrower has previously delivered to Administrative Agent an executed Funding
Notice for Series A Tranche B Term Loans, requesting a proposed borrowing in the
principal amount of $600,000,000 (the “Proposed Borrowing”) on the date hereof
(the “Series A Tranche B Term Loan Funding Date”). Each New Term Loan Lender
shall make its Series A Tranche B Term Loan available to Administrative Agent
not later than 11:00 a.m. (New York City time) on the date hereof, by wire
transfer of same day funds in Dollars at the Principal Office designated by
Administrative Agent. Promptly upon receipt thereof, Administrative Agent shall
make the proceeds of the Series A Tranche B Term Loans available to Borrower on
the date hereof by causing an amount of same day funds in Dollars equal to the
proceeds of all such loans received by Administrative Agent from New Term Loan
Lenders to be credited to the account of Borrower, at the Principal Office
designated by Administrative Agent or to such other account as may be designated
in writing to Administrative Agent by Borrower.

 

7. New Lenders. Each New Term Loan Lender (other than any New Term Loan Lender
that, immediately prior to the execution of this Agreement, is a “Lender” under
the Credit Agreement) acknowledges and agrees that upon its execution of this
Agreement its Series A Tranche B Term Loan Commitments shall be effective and
that such New Term Loan Lender shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

 

8. Amendment to Credit Agreement. Section 1.1 of the Credit Agreement is hereby
amended (the “Amendment”) by deleting clause (a) of the definition of Applicable
Margin and replacing it in its entirety with the following:

“(a) (i) with respect to Tranche B Term Loans that are Eurodollar Rate Loans,
3.75% per annum and (ii) with respect to Tranche B Term Loans that are Base Rate
Loans, 2.75% per annum”.

 

-3-



--------------------------------------------------------------------------------

     The Amendment set forth in this Section 8 shall be effective on the Series
A Tranche B Term Loan Funding Date, upon receipt by the Administrative Agent of
an executed counterpart of this Agreement by (A) the Borrower, (B) the other
Credit Parties and (C) the Administrative Agent and consummation of the Proposed
Borrowing.

 

9. Credit Agreement Governs. Series A Tranche B Term Loans shall be subject to
the provisions of the Credit Agreement and the other Credit Documents, except as
set forth in this Agreement, and shall constitute Tranche B Term Loans
thereunder. For the avoidance of doubt, Section 5 of this Agreement shall
supersede the final paragraph of Section 2.13(a) of the Credit Agreement with
respect to Series A Tranche B Term Loans.

 

10. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and Borrower hereby
certify that:

 

  i. The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;

 

  ii. No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

 

  iii. Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof in connection with the Proposed
Borrowing.

 

11. Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

 

  i. Borrower shall deliver or cause to be delivered the following legal
opinions and documents: originally executed copies of the favorable written
opinions of (a) Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel to the
Credit Parties, (b) Chancery Chambers, special Barbados counsel to the Credit
Parties, (c) Norton Rose OR LLP, special Canadian counsel to the Credit Parties
and (d) Baker & McKenzie, special Luxembourg counsel to the Credit Parties,
together with all other legal opinions and other documents reasonably requested
by Administrative Agent in connection with this Agreement; and

 

  ii. Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating compliance, on a Pro Forma Basis after giving
effect to the New Term Loans and the application of the proceeds thereof, with
the financial tests described in Section 6.7 of the Credit Agreement as of the
last day of the most recently ended Fiscal Quarter after giving effect to such
New Term Loan Commitments.

 

12. Eligible Assignee. By its execution of this Agreement, each New Term Loan
Lender (other than any New Term Loan Lender that, immediately prior to the
execution of this Agreement, is a “Lender” under the Credit Agreement)
represents and warrants that it is an Eligible Assignee.

 

-4-



--------------------------------------------------------------------------------

13. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Term Loan Lender shall be as set forth below its signature below.

 

14. Non-U.S. Lenders. For each New Term Loan Lender that is a Non-U.S. Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Term Loan Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(d) of the Credit Agreement.

 

15. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Series A Tranche B Term Loans made by New
Term Loan Lenders pursuant hereto in the Register.

 

16. Reaffirmation.

 

  i. Each Credit Party hereby expressly acknowledges the terms of this Agreement
and reaffirms, as of the date hereof, the covenants and agreements contained in
each Credit Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Agreement and the transactions contemplated hereby.

 

  ii. Each Credit Party, by its signature below, hereby affirms and confirms
(a) its obligations under each of the Credit Documents to which it is a party,
and (b) the pledge of and/or grant of a security interest or hypothec in its
assets as Collateral to secure such Obligations, all as provided in the
Collateral Documents as originally executed, and acknowledges and agrees that
such guarantee, pledge and/or grant continue in full force and effect in respect
of, and to secure, such Obligations under the Credit Agreement and the other
Credit Documents.

 

  ii. Each Credit Party acknowledges and agrees that each of the Credit
Documents in existence as of the date hereof shall be henceforth read and
construed in accordance with and so as to give full force and effect to the
ratifications, confirmations, acknowledgements and agreements made herein.

 

17. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

18. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended and supplemented hereby and that this Agreement is a Credit Document.

 

19. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

-5-



--------------------------------------------------------------------------------

20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a “New Term Loan Lender” By:   /s/ Robert
Ehudin   Authorized Signatory

 

Notice Address:   Goldman Sachs & Co.   30, Hudson Street, 5th Floor   Jersey
City, NJ 07302   Robert Ehudin   Authorized Signatory Attention:   Michelle
Latzoni Telephone:   212-934-3921 Facsimile:   646-769-7700

 

S-1



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS
INTERNATIONAL, INC. as Borrower By:   /s/ Howard Schiller   Name:   Howard
Schiller   Title:   Executive Vice President & Chief     Financial Officer
VALEANT PHARMACEUTICALS INTERNATIONAL as Guarantor By:   /s/ Rajiv De Silva  
Name:   Rajiv De Silva   Title:   President & Chief Operating Officer ATON
PHARMA, INC. as Guarantor By:   /s/ Rajiv De Silva   Name:   Rajiv De Silva  
Title:   President & Chief Operating Officer CORIA LABORATORIES, LTD. as
Guarantor By:   /s/ Rajiv De Silva   Name:   Rajiv De Silva   Title:   President
& Chief Operating Officer DOW PHARMACEUTICAL SCIENCES, INC. as Guarantor By:  
/s/ Rajiv De Silva   Name:   Rajiv De Silva   Title:   President & Chief
Operating Officer

 

S-2



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC as Guarantor By:   /s/ Rajiv De Silva   Name:   Rajiv De Silva
  Title:   President DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC. as
Guarantor By:   /s/ Rajiv De Silva   Name:   Rajiv De Silva   Title:   President
OCEANSIDE PHARMACEUTICALS, INC. as Guarantor By:   /s/ Rajiv De Silva   Name:  
Rajiv De Silva   Title:   President PRINCETON PHARMA HOLDINGS, LLC as Guarantor
By:   /s/ Rajiv De Silva   Name:   Rajiv De Silva   Title:   President PRIVATE
FORMULA CORP. as Guarantor By:   /s/ Rajiv De Silva   Name:   Rajiv De Silva  
Title:   President

 

S-3



--------------------------------------------------------------------------------

RENAUD SKIN CARE LABORATORIES, INC.

as Guarantor

By:

 

/s/ Rajiv De Silva

  Name:   Rajiv De Silva   Title:   President

VALEANT BIOMEDICALS, INC.

as Guarantor

By:

 

/s/ Rajiv De Silva

  Name:   Rajiv De Silva   Title:   President

BIOVAIL AMERICAS CORP.

as Guarantor

By:

 

/s/ Rajiv De Silva

  Name:   Rajiv De Silva   Title:   President

PRESTWICK PHARMACEUTICALS, INC.

as Guarantor

By:

 

/s/ Rajiv De Silva

  Name:   Rajiv De Silva   Title:   President VALEANT HOLDINGS (BARBADOS) SRL

as Guarantor

By:

 

/s/ Richard K. Masterson

  Name:   Richard K. Masterson   Title:   President & COO
VALEANT INTERNATIONAL (BARBADOS) SRL

as Guarantor

By:

 

/s/ Richard K. Masterson

  Name:   Richard K. Masterson   Title:   President & COO

 

S-4



--------------------------------------------------------------------------------

BIOVAIL LABORATORIES INTERNATIONAL
(BARBADOS) SRL

as Guarantor

By:

 

/s/ Richard K. Masterson

 

Name:

  Richard K. Masterson   Title:   President & COO

HYTHE PROPERTY INCORPORATED

as Guarantor

By:

 

/s/ Richard K. Masterson

  Name:   Richard K. Masterson   Title:   President & COO

VALEANT CANADA GP LIMITED

as Guarantor

By:

 

/s/ Robert R. Chai-Onn

  Name:   Robert R. Chai-Onn   Title:   Vice President

VALEANT CANADA LP by its sole general partner,

VALEANT CANADA GP LIMITED

as Guarantor

By:

 

/s/ Robert R. Chai-Onn

  Name:   Robert R. Chai-Onn   Title:   Director

V-BAC HOLDING CORP.

as Guarantor

By:

 

/s/ Robert R. Chai-Onn .

  Name:   Robert R. Chai-Onn   Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

BIOVAIL INTERNATIONAL, S.À R.L.

as Guarantor

By:   /s/ Kuy Ly ANG   Name:     Kuy Ly ANG   Title:       Manager PHARMASWISS
SA as Guarantor By:   /s/ Matthias Courvoisier   Name:     Matthias Courvoisier
  Title:       Chairman of the Board

 

Signed by    

Valeant Holdco 2 Pty Ltd (ACN 154 341 367)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

    /s/ Robert Chai-Onn    

/s/ Rajiv De Silva

Signature of director     Signature of director Robert Chai-Onn    

Rajiv De Silva

Name of director (please print)     Name of director (please print)

 

S-6



--------------------------------------------------------------------------------

Signed by    

Wirra Holdings Pty Limited (ACN 122 216 577)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

    /s/ Robert Chai-Onn    

/s/ Howard B. Schiller

Signature of director

    Signature of director Robert Chai-Onn    

Howard B. Schiller

Name of director (please print)

    Name of director (please print) Signed by    

Wirra Operations Pty Limited (ACN 122 250 088)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

    /s/ Robert Chai-Onn    

/s/ Howard B. Schiller

Signature of director

    Signature of director Robert Chai-Onn    

Howard B. Schiller

Name of director (please print)

    Name of director (please print) Signed by    

iNova Pharmaceuticals (Australia) Pty Limited (ACN 000 222 408)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

    /s/ Robert Chai-Onn    

/s/ Howard B. Schiller

Signature of director

    Signature of director Robert Chai-Onn    

Howard B. Schiller

Name of director (please print)

    Name of director (please print)

 

S-7



--------------------------------------------------------------------------------

Signed by    

iNova Sub Pty Limited (ACN 134 398 815)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

    /s/ Robert Chai-Onn    

/s/ Howard B. Schiller

Signature of director

    Signature of director Robert Chai-Onn    

Howard B. Schiller

Name of director (please print)

    Name of director (please print) Signed by    

Wirra IP Pty Limited (ACN 122 536 350)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

    /s/ Robert Chai-Onn    

/s/ Howard B. Schiller

Signature of director

    Signature of director Robert Chai-Onn    

Howard B. Schiller

Name of director (please print)

    Name of director (please print)

 

S-8



--------------------------------------------------------------------------------

Consented to by:

GOLDMAN SACHS LENDING PARTNERS LLC

As Administrative Agent and Collateral Agent

By:   /s/ Robert Ehudin   Authorized Signatory

 

S-9



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

  

Type of Commitment

        Amount   GOLDMAN SACHS LENDING PARTNERS LLC    Series A Tranche B Term
Loan Commitment       $ 600,000,000.00            

 

 

        Total:    $ 600,000,000.00            

 

 

 